Citation Nr: 0514957	
Decision Date: 06/02/05    Archive Date: 06/15/05

DOCKET NO.  99-21 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a compensable rating for a bilateral 
hearing loss disability.

2.  Entitlement to service connection for a degenerative 
joint disease of the cervical spine, claimed as secondary to 
a service-connected left shoulder disability.

3.  Entitlement to service connection for a degenerative 
joint disease of the thoracic spine, claimed as secondary to 
a service-connected left shoulder disability.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for superior thoracic 
levoscoliosis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from August 1961 to August 
1963 and from March 1967 to January 1976.

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under 
38 U.S.C.A. § 7105(a), an appeal to the Board must be 
initiated by a notice of disagreement and completed by a 
substantive appeal after a statement of the case (SOC) is 
furnished to the veteran.  In essence, the following sequence 
is required: There must be a decision by the RO, the veteran 
must express timely disagreement with the decision, VA must 
respond by explaining the basis for the decision to the 
veteran, and finally the veteran, after receiving adequate 
notice of the basis of the decision, must complete the 
process by stating his argument in a timely-filed substantive 
appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203 
(2004).

This appeal arises before the Board of Veterans' Appeals 
(Board) from a March 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, that denied a claim for a compensable rating for 
bilateral hearing loss and claims for service connection for 
degenerative joint disease of the cervical spine as secondary 
to the left shoulder disability; for degenerative joint 
disease of the thoracic spine with osteophytes as secondary 
to the left shoulder disability; for tinnitus; and for 
superior thoracic levoscoliosis.  In April 2004, a Decision 
Review Officer (DRO) at the RO also denied the last five 
claims.  

In December 2003, the veteran testified at a hearing before 
the Board that was held at the RO.  He submitted additional 
evidence, for which he waived initial consideration by the 
RO.  Since then, the veteran has relocated to Texas, and he 
has designated a new representative, the Texas Veterans 
Commission.

The Board has considered whether it now has proper 
jurisdiction over the five issues listed in the above 
caption.  These issues were the subject of a March 2003 RO 
rating decision.  The veteran filed a notice of disagreement 
with that rating decision in May 2003; in July 2003, he 
elected de novo review of the case by a DRO of the RO.  The 
DRO issued a decision in April 2004, along with a statement 
of the case (SOC).  The Board notes that the veteran also 
filed a substantive appeal regarding these issues in March 
2004, which predates the issuance of the SOC.  Ordinarily, 
the substantive appeal must follow the issuance of an SOC.  
38 C.F.R. §§ 20.200, 20.302 (2004).  However, in this case, 
the veteran expressed his desire to continue his appeal of 
the RO's decisions on these issues at his December 2003 
hearing before the Board, which was transcribed and 
officially made a part of the record in September 2004, which 
postdates the April 2004 SOC.  The Board accepted testimony 
as to these issues at the December 2003 hearing, and the 
Board finds that it has jurisdiction to review these claims 
at this time.  The veteran is not prejudiced by this 
decision. 

The claim for a compensable rating for bilateral hearing loss 
disability and the claims for service connection for 
degenerative joint disease of the thoracic spine and for 
superior thoracic levoscoliosis are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.

The Board also notes that the veteran has a separate claim 
for an increased rating for a left shoulder disability 
(status post shell fragment wound of the non-dominant left 
shoulder (now rated 20 percent disabling), which is the 
subject of a separate decision by a panel of Veterans Law 
Judges of the Board (as the veteran has had two hearings 
before two judges regarding his issue).  See 38 C.F.R. § 19.3 
(2004).  The present decision only relates to the five issues 
listed in the caption above.

FINDINGS OF FACT

1.  All of the requisite notices and assistance owed to the 
veteran have been substantially provided, and all of the 
evidence necessary for an equitable disposition of the claims 
for service connection for degenerative joint disease of the 
cervical spine and for bilateral tinnitus has been obtained.

2.  The veteran's current degenerative joint disease of the 
cervical spine was first manifested many years after service, 
and it has not been related to service or to any incident 
therein (including any neck pain during service) or to any 
service-connected disability (including a left shoulder 
disability).

3.  The veteran's current tinnitus is was first manifested 
after noise exposure during active service and is related to 
such in-service exposure.


CONCLUSIONS OF LAW

1.  Degenerative joint disease of the cervical spine was not 
incurred in or aggravated by service, to include by a 
service-connected disability.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2004).

2.  Tinnitus was incurred in service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

The veteran served on active duty in the U.S. Army from 
August 1961 to August 1963 and from March 1967 to January 
1976.  The veteran's service medical records are in the 
claims folder, as are various medical records from soon after 
separation from service in 1976.

In November 1968, the veteran was hit in the left shoulder by 
hostile mortar fire that produced a fragment wound.  He 
underwent debridement and irrigation of the wound.  
Associated records indicated that there was no artery or 
nerve involvement.

In September 1970, the veteran complained of arthritic-type 
pain and symptoms suggestive of hypothyroidism and a hiatal 
hernia.  An X-ray report noted his complaints of a pulling 
and a popping sensation in the neck posteriorly; however, the 
actual X-ray of the cervical and thoracic spine consisted of 
normal findings.  

In January 1974, the veteran complained of an aching back and 
headache; the back pain had been common ever since a prior 
wound.  There was a finding of spasm of the left trapezius 
muscle.  

On an October 1974 annual Army physical examination, he was 
noted as having a scar over the left scapula that at times 
caused mild discomfort and tightness in the muscle underlying 
the scar.  

In January 1975, he reported sharp back pain after moving 
furniture.  Physical examination revealed much spasm of the 
lumbar muscles.  

On a September 1975 Army examination report, the veteran 
noted that his combat wound to the back gave him continual 
discomfort when he was up, mild pain when he was tired, and 
occasional severe pain after lifting.  Sometimes the pain 
extended from the neck to the lower back.  He also indicated 
that he did not hear as well as he used to, especially high-
pitched stereo.  The examiner noted the left shoulder injury 
and secondary back pain.  On the accompanying medical history 
report, he reported recurrent back pain, but he denied 
arthritis or a painful or trick shoulder.  

On VA examination in April 1976, it was noted that there had 
been no nerve, artery, or bone damage as a result of the 
shrapnel wound.  The veteran was not aware if he had any 
retained metallic fragment in the area at that time, but he 
did report pulling and tightening in the scar site; he 
described having to manipulate the area frequently in order 
to prevent a felling of tightening in the scar area.  He also 
reported multiple spasm with heavy lifting, as well as an 
intermittent burning sensation.  The pertinent diagnosis was 
a shrapnel wound of the left suprascapular area that was 
intermittently symptomatic.    

In a May 1976 rating decision, the RO awarded service 
connection for a scar from a shell fragment wound to the left 
shoulder.  The RO also awarded service connection for hearing 
loss (also rated 0 percent).

The veteran reported on VA audio examination in March 1995 
that he had been exposed to loud artillery noise for most of 
his military career.  He described the onset of tinnitus as 
having been in the early 1960s, after the firing of loud guns 
while in the artillery unit.  Pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
15
25
LEFT
10
15
20
20
45

The average was 18 on the right and 25 on the left.  Speech 
recognition ability was 96 percent bilaterally.

A private family practitioner, "T.R.F.", M.D., wrote in 
September 1998 that the veteran's left shoulder shell 
fragment wound involved the suprascapular and left shoulder 
girdle muscles and nerves, causing transient paralysis of the 
left upper extremity.  There was residual pain from the 
scarring of the aforementioned muscles with permanent 
disability.  

On VA muscles examination in October 1998, the veteran 
reported taking medication daily for pain relief.  He denied 
limitation of activity due to fatigue or inability to move 
the joint through its range.  This did not interfere with his 
daily activities.  Examination showed an irregular scar from 
an entrance wound that was 4 by 1.5 centimeters on the left 
shoulder, entering the infraspinatus muscle.  He did not have 
loss of muscle function.  The muscle group could move through 
normal range of motion, including independently through such 
motion.  The muscle group was not limited by pain.  Such 
motion was not accomplished only with assistance.  The muscle 
group moved the joint well.  Muscle contraction was felt.  
The diagnosis was a shrapnel wound of the left shoulder with 
no residual loss of motion.  There was pain, but no loss of 
function.

On consultation in December 1998 by a private doctor, 
"P.A.M.", M.D., it was indicated that X-rays of the left 
shoulder were normal except for a small metallic foreign body 
in the proximal arm.  There was a well-healed scar on the 
posterior aspect of the scapula that measured about two 
centimeters in length.  There was some tenderness on the 
medial parascapular musculature.  The veteran had full range 
of motion in the shoulder with some difficulty with full 
abduction.  He was neurovascularly intact in both upper 
extremities.  X-rays also showed some degenerative changes in 
the lower cervical spine.  The impression noted a history of 
a shrapnel wound.  The doctor felt that the shoulder pain was 
coming from some parascapular muscle strain which could be 
related to the original injury, as well as some from some 
tendonitis and bursitis in his shoulder.  His numbness and 
tingling could be related to some peripheral extremity 
compression or it could be more centrally with disc disease.  
A CT scan was recommended to look for disc pathology.    

A doctor with an Internet medical expert consulting service, 
"J.D.", M.D., wrote in a January 1999 e-mail to the veteran 
that a CT scan would show small metal fragments very well, 
but that an MRI was probably more sensitive and would show 
microscopic metal fragments.  

An employer and supervisor wrote in June and July 1999 that 
he had observed the veteran avoiding heavy lifting or 
exertion of his back to prevent back strain, which sometimes 
caused him to lose one or two days of work.  On some 
occasions, he exerted his shoulder anyway and missed work.  
He had even lost some work time while helping office movers 
lift lighter items, which caused fatigue and back strain.  
The veteran had also reported having back, shoulder, and left 
arm pain after deskwork producing fatigue.  He would take 
frequent breaks at work and he tried to relieve the pain by 
stretching and pulling his neck, back, and left arm.  His 
pain affected his ability to travel and rendered him less 
valuable to the company.  

The veteran's spouse wrote in July 1999 that the veteran had 
pain and fatigue, which caused him to avoid certain lifting 
and to use his right hand more than his left; he also did not 
stand straight because his left shoulder was higher than his 
right.  

In July 1999, the veteran was seen by a private doctor, 
"E.R.B.", M.D., Ph.D., specializing in physical medicine 
and rehabilitation and electrodiagnostic medicine, for 
progressively increasing left shoulder pain, with a burning 
quality over the shoulder blade, an aching quality in the 
left shoulder, and associated numbness over the fourth and 
fifth digits of the left hand.  Examination of the neck 
showed 55 degrees of flexion, 50 degrees of extension, 35 
degrees of side bending, and 55 degrees of bilateral 
rotation.  Spurling's maneuver was negative bilaterally.  He 
had full range of motion of the upper extremities.  He had a 
four-centimeter scar over the left scapula just inferior to 
the scapular spine.  No scapular winging was felt.  There was 
minimal tenderness to palpation.  Paresthesias were not 
reproduced by palpation of the axilla.  Neurologically, he 
had full power in both upper extremities without evidence of 
intrinsic or thenar wasting; sensory system was intact, and 
deep tendon reflexes were symmetrical.  Nerve conduction 
studies and EMG testing of the left arm revealed no evidence 
of radiculopathy, plexopathy, or peripheral nerve injury.  He 
did have left carpal tunnel syndrome, but Dr. B. did not 
relate this to the left shoulder injury.  The impressions 
included shrapnel wound to the left shoulder with probable 
adhesions and scapular weakness.  An August 1999 follow-up 
evaluation showed essentially normal range of motion of the 
left shoulder.  In August 1999, Dr. B. wrote that physical 
examination showed an entry wound that was well healed over 
the left scapula just inferior to the scapular spine.  X-ray 
reports showed a metallic fragment in the upper left arm.  
Due to these wounds, the veteran had continued to have 
crepitus over the scapula with movement of the arm; he also 
had restricted range of motion of the left shoulder.  

The veteran testified before the RO in December 1999 that he 
had daily left shoulder pain, especially in certain 
positions; he described numbness also.  He reported 
stretching to alleviate the pain.   

On VA joints examination in January 2000, the veteran 
reported pain, weakness, stiffness, heat, instability, giving 
away, locking, fatigability, and lack of endurance; he denied 
swelling and redness.  He used pain medication on a daily 
basis now.  He reported periods of flare-up that was 
precipitated with lifting in certain directions, resulting in 
an additional 10 percent impairment.  He sometimes slept in a 
sling.  He was a computer engineer, and he stated that his 
shoulder interfered with his job.  He was right-handed.  On 
physical examination, motion would stop when pain began.  
There was no objective evidence of painful motion, edema, 
effusion, instability, weakness, tenderness, redness, heat, 
or abnormal movement; however, there was guarding of 
movement.  Range of motion, in degrees, was as follows:

Left			Right			

Forward flexion	164			176			
Abduction		162			178		
External rotation	78			88
Internal rotation	76			87

There was a 1.5 by 4 centimeter irregular scar of the left 
posterior shoulder over the supraspinatus muscle.  The 
diagnosis was shrapnel wound of the left shoulder with 
resultant degenerative joint disease and loss of function due 
to pain. 

On private May 2001 follow-up evaluation, Dr. B. found 
negative impingement sign in the left shoulder.  There was no 
pain on resisted testing of the supraspinatus.  He had 130 
degrees of shoulder flexion, 130 degrees of abduction, and 
full internal and external rotation.  There was minimal 
tenderness to palpation over the posterior shoulder.  The 
veteran was taking Ultram for pain.  The impression was 
history of shrapnel wound to the left shoulder.   

On VA muscles examination in January 2002, the veteran 
reported flare-ups when moving in certain directions, with 15 
percent additional impairment.  He described present symptoms 
of muscle pain, with activity limited by fatigue and 
inability to move the joint through some of its range of 
motion.  The examiner noted that this appeared to be minor, 
especially based on the range of motion reported by the 
veteran.  

On physical examination, there was an entrance wound, but no 
exit wound, in the left posterior shoulder.  The scar was 1 
by 4 centimeters in the left posterior scapula region, 
without tissue loss.  The supraspinatus, infraspinatus, and 
teres minor muscle groups were penetrated.  There were no 
adhesions, although tendon damage was described as "done."  
There was no bone, joint, or nerve damage or muscle 
herniation.  Muscle strength was good.  The muscle moved the 
joint through normal range of motion.  Range of motion, in 
degrees, was as follows:

Left			Right			Normal

Forward flexion	164			177			180
Abduction		161			176			180
External rotation	88			89			90
Internal rotation	88			88			90

Muscle contraction was felt.  The muscle group did not need 
assistance to move the joint; it could do so independently.  
Joint function was affected very little, as shown on range of 
motion testing.  The diagnosis was shrapnel wound of the left 
posterior shoulder with minimal residual damage.

January 2002 VA X-rays showed degenerative joint disease of 
the thoracic and cervical spine with osteophytes and 
narrowing of the joint space.  

In July 2002, the veteran requested separate service 
connection for degenerative joint disease of the cervical, 
for degenerative joint disease of the thoracic spine, and for 
superior thoracic levoscoliosis.  He also sought an increased 
rating for service-connected bilateral hearing loss (then 
rated 0 percent).  

VA outpatient medical records from 2002 and 2003 reflect 
ongoing complaints of left shoulder pain.  In October 2002, 
he underwent an MRI of his left shoulder, but the report did 
not appear in the VA medical center's computer as of November 
2002.  In December 2002, a new MRI was ordered because no 
report had been obtainable from the prior MRI.  

On VA joints examination in January 2003, the examiner noted 
that the veteran had suffered a superficial fragment wound 
from a mortar or grenade explosion during service; the 
fragment had entered his back, inferior to the left scapular 
spine, and had traversed along the scapula and then into the 
area of the triceps muscle of the left arm.  The veteran also 
reported some neck pain, which he attributed to the left 
shoulder disability, as well as some left-hand numbness when 
he would lie on his left shoulder while sleeping.  On 
physical examination, the left scapula was slightly elevated.  
There was a scar in the posterior scapula at the site of the 
entrance of the fragment, just inferior to the left scapular 
spine.  There were no other palpable or visual abnormalities.  
The veteran could abduct his left shoulder actively about 90 
degrees and passively to 145 degrees.  Otherwise, he had 
normal range of motion in the shoulder.  He had normal 
strength in the biceps and a slight decrease in strength in 
the triceps.  Examination of the cervical and thoracic spine 
was negative.  He had normal cervical spine range of motion.  
He had no significant deformities.  X-rays confirmed 
degenerative joint disease of the thoracic and cervical 
spine; however, the left shoulder X-rays were normal.  

The diagnosis was superficial fragment wounds of the left 
posterior scapula, transversing to the left triceps muscle, 
with minimal muscle injury to the inferior scapular and the 
triceps muscles; there was no other significant residual.  
The examiner concluded that the veteran's cervical spine 
complaints had no relationship to his superficial shell 
fragment wounds.  

January 2003 VA X-ray reports showed degenerative joint 
disease of the thoracic spine with osteophytes and narrowing 
of intervertebral spaces; they also showed mild degenerative 
joint disease of the lower cervical spine with osteophytes.  

The veteran's mother wrote in January 2003 that he had 
weakened muscles in his left shoulder because of the wartime 
injury; he needed to draw his shoulder up to his chin and to 
bring his elbow near his body in order to function, resulting 
in a gradual rise in his left shoulder over the years.  

On VA audio examination in February 2003, the veteran 
reported constant tinnitus that was quite bothersome all the 
time.  Noise exposure included in-service exposure to field 
artillery.  He denied post-service noise exposure, as his 
work was primarily at a desk with very little occupational 
noise exposure.  He denied any recreational noise exposure 
other than shooting pistols from time to time, but with ear 
protection.  He stated that the tinnitus had been constant 
since service in 1976.  

An April 2003 X-ray of the left humerus showed a metallic 
foreign body within the soft tissue of the left upper arm 
that was about 11 by 8 millimeters in size.  There was no 
evidence of fracture, periosteal thickening, or 
intramedullary calcification.

An April 2003 X-ray of the left shoulder showed sclerotic 
changes within the glenoid and decreased distance between the 
superior aspect of the humeral head and acromion.  The 
findings suggested degenerative changes involving the rotator 
cuff.  The metallic foreign body was again noted.  

An April 2003 X-ray of the thoracolumbar spine showed no 
evidence for significant degree of scoliosis.  However, there 
were degenerative changes resulting in marginal osteophyte 
formation at the level of the thoracic and lumbar vertebrae, 
as well as decreased disc space between L4 and L5.  The 
impression was moderately advanced hypertrophic degenerative 
changes involving the thoracic and lumbar spines, disc space 
narrowing at L4 and L5, but no evidence of significant degree 
of scoliosis of the thoracolumbar spine.  An addendum noted 
slight upper thoracic spine levoscoliosis; the apex at T3/T4 
measured about five degrees.

On a follow-up evaluation in May 2003, a private doctor (Dr. 
B.) clarified that earlier statements regarding negative 
findings for impingement sign of the rotator cuff were as 
expected for the veteran's wound.  Dr. B. also clarified the 
trajectory of the wound and noted that the veteran was taking 
non-steroidals and aspirin for pain.  On examination, the 
range of motion of the left shoulder was unchanged.  He had 
approximately 130 degrees of shoulder flexion and 130 degrees 
of abduction, with full internal and external rotation.  
There was very minimal tenderness over the scapular region.  

A June 2003 VA CT scan of the upper extremity showed a one-
centimeter metallic fragment within the posterior musculature 
of the proximal left arm.  There was a small cystic lesion 
within the posterior glenoid with distortion of the contour, 
possibly representing fracture.  There also was irregularity 
of the anterior portion of the humeral head just medial to 
the biceps groove, as possibly representing fracture.  No 
soft tissue abnormalities or other fractures were seen.  
Findings suggested a reverse Hill-Sach's deformity likely 
from prior posterior subluxation or dislocation.  

On a September 2003 MRI of the left shoulder, considerable 
artifact over the humerus in the region of the neck and 
extending caudally (presumably due to foreign bodies) 
precluded an accurate assessment; this difficulty suggested 
abscess or excessive scarring.  There was no evidence of 
rotator cuff tear, but there was some evidence of bursitis.  
Osteoarthritic changes of the acromioclavicular joint could 
be associated with impingement syndrome.  There also were 
degenerative changes of the glenulohumeral joint with cystic 
change in the glenoid.

A private doctor, "E.H.S.", M.D., wrote in December 2003 
that he had reviewed the veteran's service medical records, 
various photographs, and other diagnostic test reports.  He 
stated that the veteran has a large piece of retained 
shrapnel (measuring more than one centimeter in its largest 
dimension) in his left upper arm.  The doctor concluded that 
the fragment had reached its current location via a ragged 
wound tract or trajectory.  The involved wound areas included 
at least the skin of his posterior shoulder, the 
infraspinatus muscle, the teres minor muscle, and the triceps 
muscle, as well as the investing fascia of those muscles.  
The doctor pointed out that recent CT and MRI films confirmed 
the large residual metal shard and suggested several other 
minute fragments along the projected wound tract.  There also 
would be fibrous scar tissue extending through these muscles 
and their fascia.  The doctor noted the veteran's history of 
weakness and loss of power in the left upper extremity, with 
a lowered threshold of fatigue and pain involving the left 
shoulder girdle.  The veteran also had a history of a degree 
of impairment of incoordination and/or uncertainty of 
movement in the left upper extremity.  The private doctor 
criticized the bases, descriptions, and findings of the 
January 2003 VA examination.  The private doctor finally 
opined that the veteran had at least moderately severe muscle 
disability of his left upper extremity, with some evidence to 
support a diagnosis of severe muscle disability.  

The veteran testified before the Board in December 2003 that 
his left shoulder disability was severe in degree.  He 
described the nature of his shrapnel fragment injury, and he 
indicated that it had resulted in his left shoulder rising 
because some muscles had taken over for the function of 
destabilized shoulder muscles.  He denied problems with grip, 
but he referred to trouble lifting in certain directions, 
abducting, and pulling the left shoulder in.  He also 
described a locking sensation in his left shoulder.  The 
problems did not occur on an everyday basis; rather, they had 
to do with some kind of trip and fall.  He believed that 
major problems occurred four to five times per year, with 
varying degrees of severity.  On one occasion, the pain had 
"laid [him] up" for almost a month.  Less severe episodes 
occurred 25 to 30 times per year.  He also described neck 
pain and popping.  He believed that the neck problem was a 
separate manifestation of the left shoulder wound.  He also 
said that he had problems in the thoracic spine area, with 
popping and stiffness that necessitated bending and pulling.  
He thought that certain diagnostic procedures (including an 
MRI and a VA CT scan) had not been incorporated into the 
record.  He also disagreed with the characterization of his 
left shoulder wound as a superficial injury, as well as with 
the description of his original wound in service.  
Additionally, he reported that he had obtained an MRI that 
showed a more severe injury to his left shoulder than had 
been apparent in an earlier MRI.  He also contended that he 
had scoliosis in his back that was of late-onset type and due 
to trauma.  He also disagreed whether certain X-rays had been 
conducted.  With regard to his hearing, he indicated that he 
wore hearing aids and had ringing in his ears; he stated that 
his hearing had worsened since the last examination.  

At the December 2003 Board hearing, the veteran submitted 
evidence, including battle histories, test reports, and Dr. 
S.'s December 2003 opinion.  In correspondence submitted the 
same month, the veteran also criticized the findings on the 
June 2003 VA CT scan.  He contended that the CT scan report 
was inaccurate and denied having had anterior or posterior 
shoulder joint dislocation.  

II.  Analysis

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2004).  Service connection may be rebuttably presumed for 
certain chronic diseases, including arthritis, which are 
manifest to a compensable degree within the year after active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2004).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2004).

Tinnitus

With regard to tinnitus, the evidence shows that the veteran 
suffered hearing loss in service, for which he is service-
connected.  He has testified and written frequently that he 
was exposed to artillery fire during his active service, 
especially during his combat service.  His only post-service 
noise exposure appears to involve occasional pistol shooting, 
but with ear protection.  Under these circumstances, the 
Board cannot reasonably dissociate the veteran's complaints 
of tinnitus from his already service-connected hearing loss 
disability.  The available evidence shows hearing loss in 
service, noise exposure in service, and little to no noise 
exposure after service.  Affording the veteran the benefit of 
the doubt in these circumstances, the Board concludes that 
tinnitus was incurred in the veteran's active service.  See 
38 U.S.C.A. § 5107(b) (West 2002).  

Degenerative Joint Disease of the Cervical Spine

With regard to degenerative joint disease of the cervical 
spine, the veteran contends that he suffers from neck pain as 
a result of the left shoulder injury that he sustained in 
service.  

In addition to direct service connection, as discussed in 
general above, secondary service connection may be granted 
for a disability which is proximately due to or the result of 
an already established service-connected disability.  38 
C.F.R. § 3.310 (2004).  See Harder v. Brown, 5 Vet. App. 183, 
187-89 (1993).  Secondary service connection may also be 
granted for the additional increment of disability (i.e., 
aggravation) of a non-service-connected condition that is 
proximately due to or the result of an established service-
connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995) 
(en banc).

There are complaints of posterior neck pain in service.  
However, an X-ray taken at the time of those complaints (in 
1970) revealed entirely normal findings for the cervical 
spine.  In September 1975, just prior to his separation, the 
veteran continued to report pain extending from his neck to 
his lower back.  The Board must find that the service medical 
records, as a whole, provide negative evidence against the 
claim. 

Many years after service, the veteran began to complain of 
neck pain.  The United States Court of Appeals for the 
Federal Circuit has determined that such a lapse of time is a 
factor for consideration in deciding a service connection 
claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 
2000).  Further, there is no competent medical evidence to 
relate the post-service neck pain to the in-service 
complaints or to the service-connected left shoulder 
disability.  Specifically, in 1998, a private doctor (Dr. 
Maddox) found X-ray evidence of some degenerative changes in 
the cervical spine.  However, he only attributed shoulder 
pain to the original, in-service injury.  Also, in 1999, a 
private doctor (Dr. B.), who is a specialist in physical 
medicine and rehabilitation and in electrodiagnostic 
medicine, conducted extensive studies of the veteran's left 
shoulder problems (as well as hand numbness).  However, there 
is no mention of any related cervical spine problems.  There 
is no other competent medical evidence of a nexus (either on 
an etiological basis or a basis of aggravation) between the 
in-service neck complaints or the left shoulder disability 
and the current degenerative joint disease of the cervical 
spine.  As a whole, the Board must find that the post-service 
medical evidence also provides negative evidence against this 
claim. 

Also of significance is the VA's January 2003 VA examination.  
Although X-rays from that examination confirmed the presence 
of degenerative joint disease of the cervical spine, the 
examiner reviewed the entire medical history and concluded 
that the veteran's cervical spine complaints had no 
relationship to the shell fragment wound of the left 
shoulder.  This examination is the most conclusive, thorough, 
and probative evidence on the specific claim, and provides 
more negative evidence against.  

When taken together with the other evidence (no in-service 
degenerative joint disease of the cervical spine, no in-
service injury directly to the cervical spine, no post-
service medical attribution of the cervical spine to the left 
shoulder injury despite numerous thorough medical 
examinations), the 2003 VA examination establishes that the 
veteran's current cervical spine condition was not incurred 
in service and is not related in any way to the left shoulder 
injury from service.  

The veteran has, in part, argued that evidentiary provisions 
relating to combat veterans should govern his claims for 
service connection.  See 38 U.S.C.A. § 1154(b) (West 2002).  
That provision, 38 U.S.C.A. § 1154(b), allows a factual basis 
upon which a determination can be made that a particular 
disease or injury was incurred or aggravated in service.  
However, that provision does not serve as a basis for an 
etiological link between an injury in service and a current 
disability.  See Libertine v. Brown, 9 Vet. App. 521, 524 
(1996); Caluza v. Brown, 7 Vet. App. 498, 507 (1995).  
Although 38 U.S.C.A. § 1154(b) does not automatically 
establish service connection for a particular disability of a 
combat veteran, it aids the combat veteran by relaxing the 
adjudicative evidentiary requirements for determining what 
happened in service.  See Libertine, 9 Vet. App. at 508; see 
also Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 1996) 
(noting that 38 U.S.C.A. § 1154(b) "does not create a 
statutory presumption that a combat veteran's alleged disease 
or injury is service-connected," but that it "considerably 
lightens[s] the burden of a veteran who seeks benefits for an 
allegedly service-connected disease or injury and who alleges 
that the disease or injury was incurred in, or aggravated by, 
combat service").  Therefore, just because the veteran had 
combat service and because his arguments center on the 
residuals of a shrapnel fragment wound incurred in combat, 
his claims cannot be automatically granted.  Rather, his 
claims still require evidence of an etiological nexus, or 
link, between the combat injury and the claimed current 
conditions.  

As discussed above, that nexus evidence is lacking here. 
Indeed, the only medical professional that addressed the 
issue of nexus found no such nexus, providing evidence 
against this claim.

The Board notes the veteran's passion and dedication to this 
particular issue.  However, the veteran does not personally 
possess the competence to render a medical opinion as to the 
etiology of his current cervical spine degenerative joint 
disease.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Simply stated, the veteran 
does not have the medical expertise to provide a medical 
opinion that would associate his current neck disability to 
either an injury during military service that occurred many 
years ago or to associate a current neck disability to a 
service connected condition.

In sum, the weight of the credible evidence demonstrates that 
the veteran's current degenerative joint disease of the 
cervical spine was first manifested many years after service 
and is not related to his active service or any incident 
therein.  As the preponderance of the evidence is against the 
claim for service connection for degenerative joint disease 
of the cervical spine, the "benefit of the doubt" rule is 
not for application, and the claim must be denied.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Veterans Claims Assistance Act of 2000

The Board has also considered the effect of recent 
legislation and developments involving VA's duty to notify 
and assist claimants.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000, codified at 38 U.S.C.A. §§ 
5103 & 5107 (West 2002), (the "VCAA") was signed into law.  
This enhanced the notification and assistance duties of the 
VA towards claimants.  

Recently, in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
the United States Court of Appeals for Veterans Claims 
(Court) held that 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) (2004) apply to cases pending before VA on 
November 9, 2000, even if the initial agency of original 
jurisdiction decision was issued before that date; and (2) 
that a claimant must be given notice in accordance with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) before an 
initial unfavorable AOJ decision is issued.  Section 3(a) of 
the VCAA (also 38 U.S.C.A. § 5103(a)) and 38 C.F.R. 
§ 3.159(b)(1) require that, upon receipt of a complete or 
substantially complete application, the VA must notify the 
claimant and any representative of any information and any 
medical or lay evidence not previously provided to the VA 
that is necessary to substantiate the claim; this notice 
requires the VA to indicate which portion of that information 
and evidence is to be provided by the claimant and which 
portion the VA will attempt to obtain on the claimant's 
behalf.  

In Pelegrini, the Court appears to have held, in part, that a 
VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant 's 
possession that pertains to the claim, or something to the 
effect that the claimant should "give us everything you've 
got pertaining to your claim(s)."  The Court stated that 
this new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  

In this case, the initial unfavorable decision regarding 
these two claims was made in March 2003, that is, after the 
date of the VCAA's enactment on November 9, 2000.  However, 
even under Pelegrini, the notices regarding these two claims 
informed the veteran of the bases for the decision, what 
types of evidence would be needed, and how the evidence would 
be secured.  The Board also concludes that any defect that 
may exist with regard to the timing of the VCAA notice to the 
veteran are harmless because of the extensive, thorough, and 
informative notices provided to him throughout the 
adjudication of the claims.  See Mayfield v. Nicholson, No. 
02-1077 (Fed. Cir. April 14, 2005). 

The VA's thorough notices of all matters required by the VCAA 
and its regulatory progeny throughout this adjudication have 
cured any defects involving notice of the provisions of the 
VCAA or the timing of such notice.  The RO sent the veteran 
correspondence in December 2002, April 2003, May 2003, and 
June 2003; and a statement of the case in April 2004.  The VA 
has also sent additional correspondence at various times 
throughout this adjudication, including requests for evidence 
of medical treatment and lay statements or other evidence 
corroborating alleged stressors.  These documents discussed 
the evidence considered and the pertinent laws and 
regulations, including provisions of the VCAA and the reasons 
for the RO's decision.  There can be no harm to the veteran, 
as the VA has made all efforts to notify and to assist the 
veteran with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the more general notice of the need for any 
evidence in the veteran's possession.  Thus, the VA has 
satisfied its "duty to notify" the veteran.

Through discussions in correspondence, the rating decision, 
the hearing, and the statement of the case, the VA has 
informed the veteran of the evidence necessary to 
substantiate his claims for service connection for 
degenerative joint disease of the cervical spine and for 
bilateral tinnitus.  He has been informed of his and the VA's 
respective responsibilities for providing evidence.  
Pertinent identified medical records have been obtained.  
Based on the veteran's testimony, it does not appear that 
there is any additional, relevant medical treatment evidence 
that should be obtained with regard to these claims.  The 
notice and duty to assist provisions of the law are 
satisfied.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.    

The VA also has a duty to assist a claimant in obtaining 
evidence necessary to substantiate the claims.  The RO 
satisfied its duty to assist the veteran by obtaining his 
service and all pertinent medical records in support of the 
claims.  The Board concludes, therefore, that a decision on 
the merits at this time does not violate the VCAA or 
prejudice the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

The Board also notes that the VCAA is not applicable in all 
cases.  The Court has concluded that the VCAA is not 
applicable where an appellant was fully notified and aware of 
the type of evidence required to substantiate his claims and 
that no additional assistance would aid in further developing 
his claims.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).  When there is extensive factual development in a 
case, and there is no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, the VCAA does not require further assistance.  Wensch 
v. Principi, 15 Vet App 362 (2001); Dela Cruz; see also 38 
U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance if no reasonable possibility exists that 
assistance would aid in substantiating claim).  

In closing, the Board finds that the VA has satisfied all 
provisions of the VCAA and its implementing regulations with 
regard to the duties to notify claimants of all requirements 
and to assist claimants in the development of their claims.


ORDER

Service connection for degenerative joint disease of the 
cervical spine is denied.

Service connection for tinnitus is granted.


REMAND

In the judgment of the Board, additional development is 
needed with regard to the claims for a compensable rating for 
bilateral hearing loss disability, for service connection for 
degenerative joint disease of the thoracic spine, and for 
service connection for superior thoracic levoscoliosis.

The veteran stated at his December 2003 hearing before the 
Board that his hearing had worsened since his last 
examination in February 2003.  Accordingly, a new VA 
examination is warranted.

With regard to the claim for service connection for 
degenerative joint disease of the thoracic spine, the Board 
points out that the veteran complained of back pain during 
service.  At that time, he related the back pain 
chronologically to his in-service shoulder wound.  Unlike the 
claim for service connection for degenerative joint disease 
of the cervical spine, which was discussed in the decision 
portion above and which was the subject of a VA examination, 
there is no similar medical evidence that specifically 
addresses the veteran's thoracic spine claim.  Therefore, on 
remand, the RO should schedule the veteran for the conduct of 
an examination to assess the current nature and etiology of 
degenerative joint disease of the thoracic spine.  The 
examiner must discuss whether there is any relationship 
between the veteran's in-service complaints of back pain to 
the current thoracic spine condition, as well as any 
relationship between the service-connected left shoulder 
disability and any current thoracic spine condition.  The 
examiner must discuss not only whether the service-connected 
left shoulder disability is causing any current thoracic 
spine condition, but also whether the service-connected left 
shoulder disability is aggravating any current thoracic spine 
condition.

With regard to the claim for service connection for superior 
thoracic levoscoliosis, a VA examination is needed to 
determine the precise nature and etiology of that condition.  
In this regard, it is important for the veteran to understand 
that congenital or developmental defects are not disabilities 
for VA compensation purposes and may not be service 
connected.  38 C.F.R. § 3.303(c) (2004).  However, service 
connection may be granted for congenital or hereditary 
diseases, if initially manifested in or aggravated by 
service.  VAOPGCPREC 82-90 (July 18, 1990); VAOPGCPREC 67-90 
(July 18, 1990).  

On remand, the VA should schedule the veteran for an 
examination to determine if the veteran's superior thoracic 
levoscoliosis is a congenital defect or a congenital disease 
that was initially manifested in service or aggravated by 
service.  The examination should discuss what effect, if any, 
the veteran's service-connected left shoulder disability has 
had on the diagnosed superior thoracic levoscoliosis.  The 
examiner must discuss not only whether the service-connected 
left shoulder disability is causing any current superior 
thoracic levoscoliosis, but also whether the service-
connected left shoulder disability is aggravating any current 
superior thoracic levoscoliosis.

Accordingly, the case is REMANDED to the RO, via the AMC, for 
the following:

1.  The RO should request that the 
veteran identify any VA and non-VA 
medical records relating to his service-
connected hearing loss that are not yet 
a part of the claims folder or to a 
thoracic spine condition (including 
degenerative joint disease of the 
thoracic spine and superior thoracic 
levoscoliosis).  The RO should then seek 
to obtain all such identified, relevant 
records.

2.  The RO should schedule the veteran 
for an examination to assess the current 
severity of his service-connected 
bilateral hearing loss.  The claims 
folder must be provided to the examiner.  
The examiner must address all relevant 
aspects of the veteran's bilateral 
hearing loss.  See 38 C.F.R. § 4.85 
(2004).

3.  The RO should also schedule the 
veteran for an examination to assess the 
current nature, etiology, and severity 
of any current degenerative joint 
disease of the thoracic spine and of any 
current superior thoracic levoscoliosis.  
The claims folder must be provided to 
the examiner.  The examiner should 
discuss whether any diagnosed superior 
thoracic levoscoliosis is a congenital 
defect or disease and what effect, if 
any, his service-connected left shoulder 
disability has had on the levoscoliosis.  
The examiner is asked to discuss not 
only whether the service-connected left 
shoulder disability is causing any 
current superior thoracic levoscoliosis 
and/or a thoracic spine condition, but 
also whether the service-connected left 
shoulder disability is aggravating any 
current superior thoracic levoscoliosis 
and/or thoracic spine condition.  

4.  Thereafter, the RO should 
readjudicate the veteran's claims for an 
increased rating for bilateral hearing 
loss and for service connection for 
degenerative joint disease of the 
thoracic spine and for superior thoracic 
levoscoliosis.  If the RO's decision 
regarding any of these claims remains 
adverse to the veteran, the RO should 
provide the veteran and his 
representative with a supplemental 
statement of the case and the 
appropriate opportunity for a response 
thereto.  The case should thereafter be 
returned to the Board for review.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be treated expeditiously.  Claims that are remanded by 
the Board or the Court for additional development or other 
appropriate action must be handled expeditiously.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).


	                     
______________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


